EXHIBIT 10.2

ARCH CHEMICALS, INC.

1999 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

(As Amended and Restated through January 30, 2003

And as amended through April 26, 2007)

1. Purpose. The purpose of the Arch Chemicals, Inc. 1999 Stock Plan for
Non-employee Directors is to promote the long-term growth and financial success
of Arch Chemicals, Inc. by attracting and retaining non-employee directors of
outstanding ability and by promoting a greater identity of interest between its
non-employee directors and its shareholders.

2. Definitions. The following capitalized terms utilized herein have the
following meanings:

“Administrator” means the Vice President, Human Resources of the Company or his
or her delegate.

“Annual Director Grant” means the number of phantom shares of Common Stock,
Options and/or Performance Shares to be granted annually to a Non-employee
Director pursuant to Section 6(a), such number shall be fixed by the Board
during 1999 following the Distribution Date and may be adjusted prospectively by
such Board from time to time thereafter.

“Arch Stock Account” means the Stock Account to which phantom shares of Common
Stock are credited from time to time.

“Board” means the Board of Directors of the Company.

“Cash Account” means an account established under the Plan for a Non-employee
Director to which cash meeting fees and retainers have been or are to be
credited in the form of cash.

“Change in Control” means any of the following:

(i) the Company ceases to be, directly or indirectly, owned of record by at
least 1,000 shareholders;

(ii) a person, partnership, joint venture, corporation or other entity, or two
or more of any of the foregoing acting as a “person” within the meaning of
Section 13(d)(3) of the 1934 Act, other than the Company, a majority-owned
subsidiary of the Company or an employee benefit plan of the Company or such
subsidiary (or such plan’s related trust), become(s) the “beneficial owner” (as
defined in Rule 13d-3 under the 1934 Act) of 20% or more of the then outstanding
voting stock of the Company;



--------------------------------------------------------------------------------

(iii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board (together with any new director
whose election by the Board or whose nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the directors then in office;

(iv) all or substantially all of the business of the Company is disposed of
pursuant to a merger, consolidation or other transaction in which the Company is
not the surviving corporation or the Company combines with another company and
is the surviving corporation (unless the shareholders of the Company immediately
following such merger, consolidation, combination, or other transaction
beneficially own, directly or indirectly, more than 50% of the aggregate voting
stock or other ownership interests of (x) the entity or entities, if any, that
succeed to the business of the Company or (y) the combined company); or

(v) the shareholders of the Company approve a sale of all or substantially all
of the assets of the Company or a liquidation or dissolution of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Compensation Committee (or its successor) of the Board.

“Common Stock” means the Company’s Common Stock, par value $1.00 per share.

“Company” means Arch Chemicals, Inc., a Virginia corporation, and any successor.

“Compensation Account” means the account established under the Plan to which a
Non-employee Director’s compensation is credited, including the Cash Account,
Stock Account, and such other investment accounts as the Committee may establish
from time to time pursuant to Section 6(d).

“Corporate Human Resources” means the Corporate Human Resources Department of
the Company.

 

2



--------------------------------------------------------------------------------

“Credit Date” means the first day of each calendar quarter, beginning with
April 1, 1999.

“Distribution” means the distribution of the shares of the Company by Olin in a
spinoff to Olin’s shareholders.

“Distribution Date” means the dividend payment date fixed by the Olin Board of
Directors for the distribution of the shares of Common Stock to the public
shareholders of Olin.

“Excess Retainer” means with respect to a Non-employee Director the amount of
the full annual cash retainer payable to such Non-employee Director from time to
time by the Company for service as a director in excess of the amount paid in
shares of Common Stock, if any, pursuant to Section 6(b).

“Fair Market Value” means, with respect to a date, on a per share or unit basis,
(i) with respect to Common Stock or phantom shares of Common Stock, the average
of the high and the low price of a share of Common Stock reported on the
consolidated tape of the New York Stock Exchange (or such other primary exchange
on which the Common Stock is traded) (“Exchange”) on such date or if the
Exchange is closed on such date, the next succeeding date on which it is open,
(ii) with respect to phantom shares of Olin Common Stock, the average of the
high and the low price of a share of Olin Common Stock reported on the
consolidated tape of the Exchange on such date or if the Exchange is closed on
such date, the next succeeding date on which it is open and (iii) with respect
to other investment vehicles, the closing or unit price or net asset value of
such vehicle, as the case may be, on such date.

“Interest Rate” means the rate of interest equal to the Company’s before-tax
cost of borrowing as determined from time to time by the Chief Financial
Officer, the Treasurer or the Controller of the Company (or in the event there
is no such borrowing, the Federal Reserve A1/P1 Composite rate for 90-day
commercial paper plus 10 basis points, as determined by any such officer) or
such other rate as determined from time to time by the Board or the Committee.

“1999 Non-employee Director” means a Non-employee Director who becomes such on
or after the Distribution Date but prior to December 31, 1999, and who was not a
non-employee director of Olin.

“1997 Plan” means the 1997 Stock Plan for Non-employee Directors of Olin
Corporation as in effect on the Distribution Date.

“l934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

 

3



--------------------------------------------------------------------------------

“Non-employee Director” means a member of the Board who is not an employee of
the Company or any subsidiary thereof.

“Olin” means Olin Corporation, a Virginia corporation.

“Olin Common Stock” means shares of common stock of Olin, par value $1.00 per
share.

“Olin Stock Account” means the Stock Account to which phantom shares of Olin
Common Stock are credited from time to time.

“Option” means an option to purchase shares of Common Stock granted under
Section 6(a)(2).

“Performance Shares” means an award of phantom shares or units of Common Stock
contingent upon the achievement of specified performance goals granted under
Section 6(a)(3).

“Plan” means this Arch Chemicals, Inc. 1999 Stock Plan for Non-employee
Directors as amended from time to time.

“Retirement Date” means the date the Non-employee Director ceases to be a member
of the Board for any reason.

“Stock Account” means an account established under the Plan for a Non-employee
Director to which shares of stock have been or are to be credited in the form of
phantom common stock, including the Olin Stock Account and the Arch Stock
Account.

3. Term. The Plan shall be effective on the Distribution Date. Once effective,
the Plan shall operate and shall remain in effect until terminated as provided
in Section 9 hereof.

4. Administration. Full power and authority to construe, interpret and
administer the Plan shall be vested in the Committee. Decisions of the Committee
shall be final, conclusive and binding upon all parties.

5. Participation. All Non-employee Directors shall participate in the Plan.

6. Grants and Deferrals.

(a) Annual Award. Each Non-employee Director who is serving as such on January 1
shall be credited with the Annual Director Grant on January 1 of each calendar
year beginning not earlier than 2000. In the event a person becomes a
Non-employee Director after January 1 of any calendar year beginning with 2000,
such Non-employee Director shall not be credited with the Annual Director Grant
for such year. By December 31 of each year

 

4



--------------------------------------------------------------------------------

commencing with 1999, the Board shall determine if the Annual Director Grant to
each Non-employee Director for the next following calendar year shall be
determined under (1), (2) or (3) below (or any combination thereof).

(1) Stock Grant. Subject to the terms and conditions of the Plan, the Annual
Director Grant may consist of a grant of phantom shares of Common Stock. Actual
receipt of shares shall be deferred until the Non-employee Director’s Retirement
Date unless the Board elects otherwise prior to the actual grant, in which case
the shares will be distributed as soon as practicable following their grant
unless deferred by a Non-employee Director with the approval of the Board. If
the shares are deferred each eligible Non-employee Director shall receive a
credit to his or her Arch Stock Account in the amount of such shares as of
January 1 of the calendar year for which the award is made. Subject to the
approval of the Board, a Non-employee Director may elect in accordance with
Section 6(e) to defer to his or her Arch Stock Account receipt of all or any
portion of such shares to a date or dates on or following such Non-employee
Director’s Retirement Date. Except with respect to any shares the director has
so deferred, certificates representing such shares shall be delivered to the
Non-employee Director (or in the event of death, to his or her beneficiary
designated pursuant to Section 6(h)) as soon as practicable following the
Retirement Date.

(2) Stock Options. Subject to the terms and conditions of the Plan and such
additional terms and conditions, consistent with the terms of the Plan as the
Committee shall determine, the Annual Director Grant may consist of a grant of
Options. The exercise price per share of Common Stock of each Option shall be
equal to the Fair Market Value of a share of Common Stock on the date of a
grant. The term of each Option shall be equal to 10 years from the date of grant
(whether or not the grantee continues to be a Non-employee Director for the full
term). The Committee shall determine the time or times at which Options may be
exercised in whole or in part (but in no event shall an Option be exercisable
after the expiration of ten years from the date of its grant) and shall
determine the method or methods by which payment of the exercise price in
respect thereto may be made.

(3) Performance Shares. Subject to the terms and conditions of the Plan and such
additional terms and conditions, consistent with the terms of the Plan as the
Committee shall determine, the Annual Director Grant may consist of a grant of
Performance Shares. Such award shall confer on the holder thereof the right to
receive one share of Common Stock for each Performance Share credited to his
Stock Account upon the achievement of specified performance goals during such
performance periods as the Committee shall establish prior to the date of the
grant. The performance goals to be achieved during any performance period and
the length of any performance period shall be determined by the Committee,
provided that a performance period shall be at least one year, subject to
Section 6(g) hereof. The Committee may adjust the performance goals in the event
of extraordinary or unusual events.

Each eligible Non-employee Director shall receive a credit to his or her Arch
Stock Account in the amount of such Performance Shares as of the January 1 of
the calendar year for which the award is made. Actual receipt of the shares of
Common Stock will be

 

5



--------------------------------------------------------------------------------

deferred until completion of the performance period and distribution will occur
only if the performance goals are satisfied. Subject to the approval of the
Board, a Non-employee Director may elect in accordance with Section 6(e) to
further defer receipt of all or any portion of such Common Stock. Except with
respect to any Performance Shares the Director has so deferred, certificates
representing such shares shall be delivered to the Non-employee Director (or in
the event of death, to his or her beneficiary designated pursuant to
Section 6(h)) as soon as practicable following satisfaction of the performance
goals and completion of the performance period.

(b) Annual Retainer Stock Grant. By December 31 of each year commencing with
1999, the Board shall determine if all or any portion of the annual retainer for
the next following calendar year shall be paid in shares of Common Stock.
Subject to the terms and conditions of the Plan, if the Board determines for a
calendar year that all or a portion of the annual retainer shall be paid in
shares of Common Stock, on January 1 of such year, each Non-employee Director
who is such on such date shall receive a specified number of shares of Common
Stock as determined by the Board. In the event a person becomes a Non-employee
Director beginning in or after 2000 on a date subsequent to January 1 during a
calendar year and has not received the annual stock retainer for such calendar
year, such person, on the first day of the calendar month following his or her
becoming such, shall receive that number of shares (rounded up to the next whole
share in the event of a fractional share) of Common Stock equal to one-twelfth
of the number of shares of the annual retainer to be paid in Common Stock times
the number of whole calendar months remaining in such calendar year following
the date he or she becomes a Non-employee Director. In the case of a 1999
Non-employee Director, for 1999 such person shall receive on the first day of
the calendar month following his or her becoming such that number of shares
(rounded up to the next whole share) of Common Stock having an aggregate Fair
Market Value equal to $2084 times the number of whole calendar months remaining
in the calendar year after he or she becomes a 1999 Non-Employee Director.
Subject to the approval of the Board (which approval shall not be required for a
1999 election by a 1999 Non-employee Director), a Non-employee Director may
elect to defer receipt of all or any portion of such shares in accordance with
Section 6(e). Except with respect to any shares the director has so deferred,
certificates representing such shares shall be delivered to such Non-employee
Director as soon as practicable following the date as of which the shares are
awarded.

(c) Election to Receive Meeting Fees and Excess Retainer in Stock in Lieu of
Cash. Subject to the terms and conditions of the Plan and the approval of the
Board, a Non-employee Director may elect to receive all or a portion of the
director meeting fees and all or a portion of the Excess Retainer payable in
cash by the Company for his or her services as a director for the calendar year
in the form of shares of Common Stock. Such election shall be made in accordance
with Section 6(e). If approved by the Board, the number of shares (rounded up to
the next whole share in the event of a fractional share) for a calendar year
payable to a Non-employee Director who so elects to receive all or a portion of
the Excess Retainer in the form of shares for such year shall be paid on
January 1 (or in the case of proration, when the annual stock retainer is to be
paid or credited) equal to the amount of Excess Retainer which has been elected
to be paid in shares divided by the Fair Market Value

 

6



--------------------------------------------------------------------------------

per share on January 1 of such calendar year (or in the case of a Non-employee
Director who becomes such after January 1, on the first day of the calendar
month following the day such new Non-employee Director became such). If approved
by the Board, the number of shares (rounded up to the next whole share in the
event of a fractional share) for a calendar quarter payable to a Non-employee
Director who so elects to receive meeting fees in the form of shares shall be
equal to the aggregate amount on the Credit Date following such quarter of the
director meeting fees which have been earned in such quarter and which are
elected to be paid in shares divided by the Fair Market Value per share of
Common Stock on such Credit Date. Except with respect to any shares the director
has deferred, certificates representing such shares shall be delivered to the
Non-employee Director as soon as practicable following the date as of which the
Excess Retainer and/or meeting fees would have been paid in cash absent an
election hereunder. Notwithstanding anything in the Plan to the contrary, the
approval of the Board shall not be required for any 1999 election made by a 1999
Non-employee Director.

(d) Deferrals of Meeting Fees and Excess Retainer. Subject to the terms and
conditions of the Plan and the approval of the Board, a Non-employee Director
may elect to defer all or a portion of the shares payable under Section 6(c) and
all or a portion of the director meeting fees and Excess Retainer payable in
cash by the Company for his or her service as a director for the calendar year.
The amount of the Excess Retainer deferred in cash shall be credited on
January 1 (or in the case of proration, on the first day of the next calendar
month following the day such new Non-employee Director becomes such). Such
election shall be made in accordance with Section 6(e). A Non-employee Director
who elects to so defer shall have any deferred shares deferred in the form of
shares of Common Stock and any deferred cash fees and retainer deferred in the
form of cash; provided prior Board approval shall be required for deferrals in
the form of phantom shares of Common Stock. Notwithstanding any thing in the
Plan to the contrary, the approval of the Board shall not be required for any
1999 election made by a 1999 Non-employee Director. The Committee and the
Administrator each may establish from time to time other types of Compensation
Accounts reflecting different investment options. Each Non-employee Director’s
Compensation Account shall be credited (or debited) periodically with income (or
loss) based on a hypothetical investment in any one or more of the investment
options available under the Plan, as prescribed by the Plan, the Committee or
Corporate Human Resources. Gains, losses and other elements of determining value
shall be determined substantially on the basis of a hypothetical investment in
the various investment options, as determined and applied in the manner deemed
appropriate by the Committee or Corporate Human Resources.

(e) Elections.

(1) Deferrals. All elections under Sections 6(a), 6(b), 6(c), 6(d), 6(e)(2) and
6(e)(3) shall (A) be made in writing and delivered to the Secretary of the
Company and (B) be irrevocable. All Non-employee Director elections for payments
in cash or stock or for deferrals shall be made before January 1 of the year in
which the shares of Common Stock or director’s fees and retainer are to be
earned (or, in the case of an individual who becomes a Non-employee Director
during a calendar year,

 

7



--------------------------------------------------------------------------------

prior to the date of his or her election as a director). Deferral elections
shall also (A) specify the portions (in 25% increments) to be deferred and
(B) specify the future date or dates on which deferred amounts are to be paid,
or the future event or events upon the occurrence of which the deferred amounts
are to be paid, and the method of payment (lump sum or annual installments (up
to 10)). However, a Non-employee Director may elect to defer all of his or her
cash dividends on the Stock Account in whole and not in part (with the prior
approval of the Board if required by Section 16(b) of the 1934 Act) and all of
his or her interest on the Cash Account in whole but not in part. Installment
payments from an Account shall be equal to the Account balance (expressed in
shares in the case of the Stock Account, otherwise the cash value of the
Account) at the time of the installment payment times a fraction, the numerator
of which is one and the denominator of which is the number of installments not
yet paid. Fractional shares to be paid in any installment shall be rounded up to
the next whole share. In the event of an election under Section 6(c) for
director meeting fees or Excess Retainer to be paid in shares of Common Stock,
the election shall specify the portion (in 25% increments) to be so paid. Any
change with respect to the terms of a Non-employee Director’s election for
(A) amount or form of any future deferral or the form of payment of any director
compensation hereunder may be made at any time prior to such compensation being
earned (and in the case of quarterly fees, prior to the start of the quarter in
which the fees are to be earned) and (B) the timing (which timing may not
accelerate a distribution date) or amount of payments from any Account shall
only be effective if made at least six months prior to the payout and in the
calendar year prior to the calendar year payout is to occur.

(2) Stock Account. On the Credit Date (or in the case of a proration, on the
first day of the appropriate calendar month), a Non-employee Director who has
deferred shares under Sections 6(b) or 6(d) shall receive a credit to his or her
Stock Account. The amount of such credit shall be the number of shares so
deferred (rounded to the next whole share in the event of a fractional share). A
Non-employee Director may elect to defer the cash dividends paid on his or her
Stock Account in accordance with Section 6(e)(1).

(3) Other Accounts. On the Credit Date or in the case of the Excess Retainer, on
the day on which the Non-employee Director is entitled to receive such Excess
Retainer, a Non-employee Director who has deferred cash fees and/or the Excess
Retainer under Section 6(d) in the form of cash shall receive a credit to his or
her Compensation Account. The amount of the credit shall be the dollar amount of
such Director’s meeting fees earned during the immediately preceding quarterly
period or the amount of the Excess Retainer to be paid for the calendar year, as
the case may be, and in each case, specified for deferral. A Non-employee
Director may elect to defer interest paid on his or her Cash Account in
accordance with Section 6(e)(1).

(4) Dividends and Interest. Each time a cash dividend is paid on Common Stock or
Olin Common Stock, a Non-employee Director who has shares of

 

8



--------------------------------------------------------------------------------

such stock (other than shares attributable to Performance Shares) credited to
his or her Stock Account shall be paid on the dividend payment date such cash
dividend in an amount equal to the product of the number of shares credited to
the Non-employee Director’s Arch Stock Account or Olin Stock Account, as the
case may be, on the record date for such dividend times the dividend paid per
share unless the director has elected to defer such dividend to his or her Stock
Account as provided herein, in which case the Non-employee Director shall
receive a credit for such dividends on the dividend payment date to his or her
Arch Stock Account or Olin Stock Account, as the case may be. The amount of the
dividend credit shall be the number of shares (rounded to the nearest
one-thousandth of a share) of Common Stock determined by multiplying the
dividend amount per share by the number of shares credited to such director’s
applicable Stock Account as of the record date for the dividend and dividing the
product by the Fair Market Value per share on the dividend payment date. At the
election of the Board, dividend equivalents (determined as described above)
shall also be paid with respect to Performance Shares held in a Non-employee
Director’s Arch Stock Account; provided, however, that such dividend equivalents
shall be automatically deferred until, when and if the underlying Performance
Shares are distributed in the form of Common Stock.

A Non-employee Director who has a Cash Account shall be paid directly on each
Credit Date interest on such account’s balance at the end of the preceding
quarter, payable at a rate equal to the Interest Rate in effect for such
preceding quarter unless with the approval of the Board, such Non-employee
Director has elected to defer such interest to his or her Cash Account, in which
case such interest shall be credited to such Cash Account on the Credit Date.

Other Compensation Accounts shall be credited with income (or loss), including
dividends and interest, if appropriate, periodically in each case as appropriate
based on and consistent with the particular hypothetical investment option as
the Committee or Corporate Human Resources determines from time to time. Such
credits shall be deferred to the particular Compensation Account.

(5) Payouts. All Compensation Accounts (other than the Arch Stock Account) will
be paid out in cash, and the Arch Stock Accounts shall be paid out in shares of
Common Stock unless the Non-employee director elects otherwise; provided that
with respect to any and all amounts or grants credited to the Arch Stock
Accounts after December 31, 2001, amounts so credited (and any portions thereof
including dividend equivalents credited) may, if the Board so specifies, be
payable only in cash upon payout at the then Fair Market Value (except as
otherwise provided in Section 6(g)). Cash amounts and certificates representing
shares credited to the Arch Stock Account to be distributed in Common Stock
shall be delivered to the Non-employee Director as soon as practicable following
the termination of the deferral and consistent therewith.

 

9



--------------------------------------------------------------------------------

(6) Transfers Among Accounts. Non-employee Directors may transfer deferred
account balances representing deferred meeting fees and deferrals of the Excess
Retainer (including earnings thereon) and all amounts held in the Olin Stock
Account between and among the various Compensation Accounts from time to time
and in such amounts in accordance with procedures established from time to time
by Corporate Human Resources; provided no amounts may be transferred into the
Olin Stock Account and no amounts may be transferred to a Compensation Account
which has a scheduled distribution date that is earlier than the Compensation
Account from which the amount is being transferred. The Administrator may
establish from time to time blackout periods during which no transfers may occur
among all or certain Compensation Accounts and investment vehicles.
Additionally, Non-employee Directors may not transfer amounts out of or into the
Arch Stock Account without complying with Section 16(b) of the 1934 Act.

(f) No Stock Rights. Except as expressly provided herein, the deferral of shares
of Common Stock into a Stock Account shall confer no rights upon such
Non-employee Director, as a shareholder of the Company or otherwise, with
respect to the shares held in such Stock Account, but shall confer only the
right to receive such shares credited as and when provided herein. A
Non-employee Director who has been granted an Option hereunder shall have no
rights as a shareholder until such time as his or her Option is exercised.

(g) Change in Control. Notwithstanding anything to the contrary in this Plan or
any election, in the event a Change in Control occurs, (1) all Performance
Shares shall become vested and deemed earned in full notwithstanding that the
applicable performance cycle shall not have been completed, and (2) amounts and
shares credited to all Compensation Accounts (including interest accrued to the
date of payout on the Cash Account) shall be promptly distributed to
Non-employee Directors except that the Arch Stock Account shall be paid out in
cash and not in the form of shares of Common Stock. For this purpose, the cash
value of the amount in the Arch Stock Account shall be determined by multiplying
the number of shares held in the Arch Stock Account by the higher of (i) the
highest Fair Market Value on any date within the period commencing 30 days prior
to such Change in Control and ending on the date of the Change in Control, or
(ii) if the Change in Control occurs as a result of a tender or exchange offer
or consummation of a corporate transaction, then the highest price paid per
share of Common Stock pursuant thereto.

(h) Beneficiaries. A Non-employee Director may designate at any time and from
time to time a beneficiary for his or her Compensation Accounts in the event his
or her Compensation Accounts may be paid out following his or her death. Such
designation shall be in writing and must be received by the Company prior to the
death to be effective.

(i) 1997 Plan Accounts. As of the Distribution Date, the cash and stock accounts
of each Non-employee Director who immediately prior to the Distribution Date was
a participant in the 1997 Plan shall be transferred from the 1997 Plan to this
Plan after giving effect to the adjustment for the Distribution in accordance
with Section 6(k) of the 1997 Plan

 

10



--------------------------------------------------------------------------------

as in effect on the Distribution Date. Such amounts shall be transferred, in the
case of an account denominated in cash, to the Cash Account, in the case of a
transferred account denominated in Olin Common Stock, to the Olin Stock Account,
and in the case of an account denominated in Common Stock to the Common Stock
Account.

Shares credited to the Arch Stock Account pursuant to this paragraph 6(i) shall
be treated as follows: (i) to the extent such shares represent a dividend on
shares of Olin Common Stock credited pursuant to paragraph 6(a)(1) of the 1997
Plan (or shares arising from dividend equivalents thereon), such shares shall be
deemed credited pursuant to paragraph 6(a) of the Plan, (ii) to the extent such
shares represent a dividend on shares of Olin Common Stock credited pursuant to
paragraph 6(b) of the 1997 Plan (or shares arising from dividend equivalents
thereon), such shares shall be deemed credited pursuant to paragraph 6(b) of
this Plan, and (iii) to the extent such shares represent a dividend on shares of
Olin Common Stock credited under paragraph 6(c) of the 1997 Plan (or shares
arising from dividend equivalents thereon), such shares shall be deemed credited
pursuant to paragraph 6(a)(1) of the Plan. The most recent prior elections and
beneficiary designations applicable to the 1997 Plan shall govern this Plan
unless changed subsequent to the Distribution Date or inconsistent with this
Plan. Approval of the Board shall not be required for any such elections for
1999 but shall be required in accordance with the terms of this Plan for years
after 1999.

(j) Olin Stock Account. Except as provided in Section 6(e)(4) with respect to
dividends or in Section 8, no additional contributions or additions may be made
to a Non-Employee Director’s Olin Stock Account after the Distribution Date.

7. Limitations and Conditions.

(a) Total Number of Shares. The total number of shares of Common Stock that may
be issued to Non-employee Directors under the Plan is 150,000. Such total number
of shares may consist, in whole or in part, of authorized but unissued shares.
The foregoing number may be increased or decreased by the events set forth in
Section 8 below. No fractional shares shall be issued hereunder. In the event a
Non-employee Director is entitled to a fractional share, such share amount shall
be rounded upward to the next whole share amount.

(b) No Additional Rights. Nothing contained herein shall be deemed to create a
right in any Non-employee Director to remain a member of the Board, to be
nominated for reelection or to be reelected as such or, after ceasing to be such
a member, to receive any cash or shares of Common Stock under the Plan which are
not already credited to his or her accounts.

 

11



--------------------------------------------------------------------------------

8. Stock Adjustments. In the event of any merger, consolidation, stock or other
non-cash dividend, extraordinary cash dividend, split-up, spin-off, combination
or exchange of shares or recapitalization or change in capitalization, or any
other similar corporate event that affects the shares of Common Stock or Olin
Common Stock such that an adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits intended
to be made available under this Plan, then the Committee shall make such
adjustments in (i) the aggregate number of shares of Common Stock that may be
issued under the Plan as set forth in Section 7(a) and the number of shares
and/or Options that may be issued to a Non-employee Director with respect to any
year as set forth in Section 6(a) and the number of shares of Common Stock or
Olin Common Stock, as the case may be, held in a Stock Account, (ii) the class
of shares that may be issued under the Plan, (iii) the amount and type of
payment that may be made in respect of unpaid dividends on shares of Common
Stock or Olin Common Stock whose receipt has been deferred pursuant to
Section 6(e), and (iv) the exercise price with respect to any award of Options
or, if the Committee deems it appropriate, make provision for cash payment to
the holder of an outstanding Option, as the Committee shall deem appropriate in
the circumstances. The determination by the Committee as to the terms of any of
the foregoing adjustments shall be final, conclusive and binding for all
purposes of the Plan.

9. Amendment and Termination. This Plan may be amended, suspended or terminated
by action of the Board. No termination of the Plan shall adversely affect the
rights of any Non-employee Director with respect to any amounts otherwise
payable or credited to his or her Compensation Accounts.

10. Nonassignability. No right to receive any payments under the Plan or any
amounts credited to a Non-employee Director’s Compensation Account shall be
assignable or transferable by such Non-employee Director other than by will or
the laws of descent and distribution or pursuant to a domestic relations order.
The designation of a beneficiary under Section 6(h) by a Non-employee Director
does not constitute a transfer.

11. Unsecured Obligation. Benefits payable under this Plan shall be an unsecured
obligation of the Company. Nothing herein shall prohibit the establishment of a
grantor or rabbi trust with respect to the Plan.

12. Section 16b Compliance. It is the intention of the Company that all
transactions under the Plan be exempt from liability imposed by Section 16(b) of
the 1934 Act. Therefore, if any transaction under the Plan is found not to be in
compliance with an exemption from such Section 16(b), the provision of the Plan
governing such transaction shall be deemed amended so that the transaction does
so comply and is so exempt, to the extent permitted by law and deemed advisable
by the Committee, and in all events the Plan shall be construed in favor of its
meeting the requirements of an exemption.

13. Credit and Grants. Amounts to be credited or granted hereunder shall be
granted or credited on the date specified if such date is a business day;
otherwise, on the next succeeding business day.

 

12